Citation Nr: 1513119	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative joint and disc disease with testicular pain.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy (stated as neurological involvement).

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy (stated as neurological involvement).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  During the course of the appeal, the jurisdiction of the case was transferred to the RO in Denver, Colorado.  

In November 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an evaluation in excess of 20 percent for the service-connected low back strain with degenerative joint and disc disease with testicular pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Radiculopathy of the right lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve of the right leg.

2.  Radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2014).

2.  The criteria for a 20 percent disability rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment, post service treatment and private records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in November 2005, January 2006, and March 2013.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In November 2014, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest 
the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Throughout the course of the appeal the severity of the Veteran's service-connected nerve disabilities has remained relatively uniform.  Therefore, a staged rating is not warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran was granted service connection for radiculopathy of the right and left lower extremities in an August 2007 rating decision, at which time 10 percent ratings were established, effective July 15, 2005.  The Veteran asserts his disabilities are more severe than what is represented by 10 percent ratings.

The Veteran's service-connected radiculopathy of the right and left lower extremities are currently rated as 10 percent disabled under 38 C.F.R. § 4.124a, DC 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to higher disability ratings for his service-connected radiculopathy of the left and right lower extremities.  Specifically, there is evidence of moderate incomplete paralysis of the sciatic nerves, to warrant 20 percent ratings.  38 C.F.R. § 4.124a, DC 8520.  

Specifically, a November 2005 VA examination, documented sensation in the Veteran's bilateral lower extremities, which were intact to position sense, monofilament, pin, vibration, and temperature.  Motor examination revealed no atrophy, with excellent tone and power of the lower extremity muscles, including 5/5 of bilateral quads, hip flexors, ankle dorsiflexion, and plantar flexion.  Straight-leg raising was negative with the patient sitting and the legs extended at 90 degrees from his body.  Deep tendon reflexes revealed bilateral brachioradialis, biceps, and triceps reflexes at +2.  Lower extremities bilateral patella reflexes at +3 and bilateral Achilles tendons at +2.  

In a January 2006 VA examination, the VA examiner opined that the intermittent episodes of radicular symptoms over the years and X-ray results supported his conclusion that the Veteran's radiculopathy was at least as likely as not related to service.  The VA examination did not provide specific neurological findings. 
On examination in March 2013, the VA examiner reported that the Veteran experienced constant numbness, tingling, burning sensations in both legs, and intermittent sharp shooting pain that radiated down the back of the legs to the bottom of the feet.  The shooting pain occurred five to six times per week that could last for the entire day.  He reported weakness in his left leg and denied any bowel or bladder dysfunction, but stated that he felt the need to urinate all of the time even when his bladder was empty.  Muscle strength testing was normal and there was no muscle atrophy.  The Veteran's reflexes were also normal.  The Veteran had decreased sensory on light touch testing in his lower legs/ankles and feet/toes.  Straight leg raising test was positive for radiculopathy of both sciatic nerves.  The Veteran had mild constant pain, paresthesias, and numbness of the left and right lower extremities.  There was moderate intermittent pain of the left and right lower extremities.  The VA examiner indicated that there were no other symptoms attributable to the Veteran's radiculopathy.  The VA examiner concluded that the Veteran had moderate radiculopathy of the left and right lower extremities.

At his Board hearing, the Veteran testified that he experienced numbness, tingling, and burning down both legs without any relief.  He also stated that both of his feet felt "cold" from the numbness.  He used hot baths with epsom salt every night to treat these symptoms and a heating pad.

The VA and private treatment records and the lay statements from the Veteran currently contained in the claims file support the aforementioned findings.  For instance, the VA treatment records, to include a June 2011 record, document that the Veteran is receiving epidural steroid injections for the treatment of his lumbar radiculopathy.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve of his left and right lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  As instructed in section 4.120, there is an obligation to rate by comparison.  Here, the nerve has been identified and there is lay and medical evidence of pain and sensory disturbance.  However, the pain is not excruciating, the reflexes are not lost and there is no muscle atrophy.  (Compare 4.123 with 4.124).  Based upon the lay and clinical findings, the neuropathy is manifest primarily by decreased sensation and pain however, other neurologic function remains intact.  The neuropathy is no more than moderate in degree.  The rating of 20 percent is warranted for the Veteran's moderate incomplete paralysis of the sciatic nerve of his left and right lower extremities.  

The Veteran is not entitled to ratings higher than 20 percent as the Veteran's symptoms of pain, paresthesias, and numbness are, at maximum, equal to moderate incomplete paralysis under the rating code.  See 38 C.F.R. § 4.124.  Also, the VA examiner in March 2013, evaluated the Veteran's radiculopathy as moderate.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's radiculopathy of the left and right lower extremities fully address his symptoms, which include mainly numbness, burning, and tingling of the left and right lower extremities, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left and right lower extremities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports numbness, tingling, and burning in his left and right lower extremities that affects his activities of daily living.  These symptoms were considered in assigning the Veteran his current disability ratings of 20 percent, as these symptoms were found to cause his service-connected disabilities to be best characterized as moderate.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant higher disability ratings of 30 percent.  Thus, the Veteran's symptoms of numbness, tingling, and burning of the legs and feet were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing, the Veteran testified that he was currently employed.  Therefore, consideration of a TDIU is not warranted. 


ORDER

1.  Entitlement to an evaluation of 20 percent for right lower extremity radiculopathy is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits. 

2.  Entitlement to an evaluation of 20 percent for left lower extremity radiculopathy is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits. 





REMAND

In March 2013, the Veteran was afforded his last VA examination to determine the severity of his service-connected low back strain with degenerative joint and disc disease with testicular pain.  At the March 2013 VA examination, the Veteran's forward flexion was measured at 40 degrees.  During the November 2014 Board hearing, the Veteran testified that his range of motion had diminished over the eighteen months since his last VA examination.  Specifically, the Veteran stated it had become more difficult to bend forward.  He indicated that he usually tied his shoes loose so he could slide them on his feet.  In light of the Veteran's competent and credible testimony, a contemporaneous examination is needed to determine the current level of impairment of the lumbar spine.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected low back strain with degenerative joint and disc disease with testicular pain.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

The examiner should identify any objective evidence of pain or functional loss due to pain.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  

The examiner is asked to describe the frequency and duration of any incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to provide a rationale for all opinions rendered.   If the examiner is not able to provide a rationale, he or she should explain why.

2.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


